Title: To Benjamin Franklin from Peter P. Burdett, 5 April 1777
From: Burdett, Peter P.
To: Franklin, Benjamin


Dear Sir
Rastadt in Germany 5 April 1777
Upon the News of your arrival in France I did myself the honor of writing to you at the particular request of their Highnesses the Prince and Princess of Baaden, as well as from the pleasure I felt upon your return to Europe.
This letter in all probability never reached your hands, or if it did, the multiplicity and importance of your present engagements, it is natural to suppose leaves you no time for less important correspondence.
The American cause findes in me a very weak friend indeed, but yet, a strong well wisher in their favor; whether my partiality arises from other motives than that I have the pleasure to be acquainted personaly with some of the Principal and most active men in their cause or, from the cause it self, is of no consequence. It has however given me frequent occation to speak before the Margrave warmly in their favor, and contrary to my intentions has at the same time inspired a certain officier in the service of his serene Highness with a strong desire of Embarking on the American side of the Present war. He is a Gentleman of the Rank of first Lieutenant speaks French and is a German, is well acquainted with the Use of the Theodilite and other Instruments of Engineering.
Under an opinion that I can serve the Cause of America without injuring the service of my Gracious Prince and Patron, I presume to recommend this Gentleman to your Friendly Notice. Should such service be wanted in America and my friend actualy embark for that Continant I shall reinforce his expedition and Recommendations with Letters to Mr. John Adams and several other of my old friends in America firmly perswaded that his prudence valour and Merit will not disgrace those who have promoted his Honor and Interest. I am Dear Sir with the utmost affection your Sencere and Most Humble Servant
P P Burdett

PS I believe it needless to say that I should be unwilling to have all the subject of this letter known to my Prince.
I must not trust the direct-post carriage. The Bearer Monsieur Kornmann who brings you this will also receive and forward to me the Honor of your answer, addressed to Rastadt per Strasbourg.

 
Addressed: To / Doctor Francklin / Paris
Notation: Burdett P.P. 5 April 1777.
